Case 1:19-cr-00291-LAP Document 146 Filed 01/10/20 Page 1 of 1

590 Madison Avenue, 20" Floor, New York, NY 10022-2524 = p212 223-4000 m= f212 223-4134

crowellrg moring

Daniel Zelenko
(212) 895-4266
dzeienko@crowell.com

January 10, 2020

VIA ECF

 

 

 

 

 

 

 
 
 

 

 

 

 

 

The Honorable Loretta A. Preska pee SD} TY
United States District Judge YOCUM BH Arr
United States Courthouse ELEC s GLOGS AP yy pap
500 Pearl Street DOC « “re GPRD
New York, NY 10007-1312 \" Bey eg nang
RATE FLD: Wi eas,
Re: Lucas Ologbenla 1:19-cr-00291-LAP = ef |

 

Dear Judge Preska,

We are writing in connection with our client, Lucas Ologbenla, concerning his pre-trial
release in the above-referenced matter. Mr, Ologbenla’s conditions of release include travel
limited to the Southern District of New York, Pennsylvania and points in between for travel. I
am writing to request a temporary modification of our client’s travel restriction to allow him to
travel to Atlanta, Georgia from January 17", 2020 to January 21", 2020 for work purposes.

 

 

Mr. Ologbenla works as a club promoter and concert organizer, in addition to his day job.
Between January 17" and January 21* his promotion company will be hosting several events in
Atlanta, Georgia. I conferred with SDNY Pretrial Services officer, Ms. Tessier-Miller, who has
no objections. We have also consulted with AUSA Daniel Wolf and he has no objections.

We therefore respectfully request that Mr. Olegbenla’s conditions of release be
temporarily modified to permit him to travel to Atlanta, Georgia from January 17", 2020 to
January 21%, 2020.

Please do not hesitate to contact me if you have any questions.

eel ) Sincerely,
{) Yuille /s/Daniel Zelenko
LORETTA A. PRESKA

UNITED STATES DISTRICT (5. Daniel Zelenko
it

[20

Cc: Daniel Wolf, Assistant United States Attorney

(via electronic mail}

Crowell & Moring LLP » www.crowell.com m Washington, DC @ New York = San Francisco = Los Angeles m Orange County = London m Brussels

 

 
